DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on July 7, 2022 is acknowledged.

Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 7, 2022.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 7 of U.S. Patent No. 10,977,179. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations are transparent found in U.S. Patent No. 10,977,179 with obvious wording variations. It is noted that pending Application 17,228,010 in a divisional of United States Patent Application Serial Number 16/453,179, which is United States Patent No. 10,977,179. However, the claimed limitations of pending Application claim 1 are broad, which are encompassed by claims 5 and 7 of U.S. Patent No. 10,977,179. 
Regarding claim 1 of pending Application, claim 5 of U.S. Patent No. 10,977,179 discloses a storage device, comprising: a memory device; and a controller coupled to the memory device, the controller configured to: update the cache with data related to the read command when the cache does not indicate a presence of data related to the read command; and evict data from the cache while updating the cache to maintain a defined size of the cache, wherein the evicting is done through reinforcement learning ( claims 5 of U.S. Patent No. 10,977,179 recites a storage device, comprising: a memory device, and a controller means for updating the L2P cache to maintain a defined size of the L2P cache, wherein the controller means is configured to: evict one of the plurality of L2P-units through reinforcement learning means); and claim 7 of U.S. Patent No. 10,977,179 further discloses receive a read command; check a cache for a presence of data related to the read command received (claim 7 of U.S. Patent No. 10,977,179 recites wherein the controller means is configured to determine whether there is a cache hit in response to a read command received). Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize claim 1 of pending Application and claims 5 and 7 of U.S. Patent No. 10,977,179 are not patentably distinct from each other because U.S. Patent No. 10,977,179 is narrow in scope which cover all the broad claimed limitations of claim 5 of pending Application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 8,924,647) in view of Shalom et al. (US 10,216,666 hereinafter Shalom).
Regarding claim 1, Evans discloses a storage device (figure 1, 100), comprising: a memory device (figure 1, 112); and a controller (figure 1, 110) coupled to the memory device, the controller configured to: receive a read command (col. 4 line 34, multi-level cache 140 receives Page In requests 210); check a cache for a presence of data related to the read command received (col. 4 lines 46-48, each of the read requests 218 includes a request to obtain particular data from the cache 140 and results in either a cache hit or a cache miss); and evict data from the cache while updating the cache to maintain a defined size of the cache (col. 3 line 62 through col. 4 line 65, cache manager monitors the performance of the multi-level cache operating with the selected date replacement protocol for evicting data from level I cache to make room for the data, using the selected data replacement protocol, if level I cache is full), wherein the evicting is done through reinforcement learning (col. 12 lines 37-51, implement reinforcement learning to select one of data replacement protocols for evicting data from the cache). Evans differs from the claimed invention in not explicitly disclosing to update the cache with data related to the read command when the cache does not indicate a presence of data related to the read command. However, Shalom teaches to update the cache with data related to the read command when the cache does not indicate a presence of data related to the read command (col. 14 line 65 through col. 15 line 5, when there are is a cache miss indicating that the data is not located at the storage device, then the read request to transmit the data to the destination is first processed by the host processor by updating a scatter gather list indicating a location of the data) in order to improve caching performance (col. 1 lines 39-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans in updating the cache with data related to the read command when the cache does not indicate a presence of data related to the read command, as per teaching of Shalom, in order to maximize the cache hit-rate and minimize the cache miss-rate.
Regarding claim 2, it is old and notoriously well known in the art of a memory device being a solid state drive, for example see Shalom (col. 4 lines 27-37, storage devices 118A-118N (may be referred to as storage 118), which may include, for example, a non-volatile memory solid state storage device (referred to herein as an example, NVMe SSD 118), a hard disk (HDD) or any other storage device type (for example, a hybrid drive, a hard drive and others) for storing structured or unstructured data) because it is common in use.
Regarding claim 3, Evans discloses that the cache is maintained by the controller (figure 1 and col. 3 lines 20-46).
Regarding claim 4, Evans discloses that the reinforcement learning is performed unsupervised (col. 9 lines 5-22 and col. 12 lines 49-51, values Q(s, a) of state-action pairs are updated in a SARSA .lamda. reinforcement learning implementation).
Regarding claim 5, Evans discloses that an optimal policy is generated through the reinforcement learning wherein a past success rate is used to generate the policy (col. 7 lines 60-66, the cache manager 130 selects and rewards data replacement protocols according to a formal reinforcement learning technique).
Regarding claim 6, Evans discloses that the check a cache for a presence of data related to the read command received includes sorting cache entries (col. 3 line 62 through col. 4 line 15, cache manager 130 monitors the performance of the multi-level cache 140 operating with the selected data replacement protocol and operation tends to converge on the best data replacement protocol for the circumstances).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 8,924,647) in view of Shalom et al. (US 10,216,666 hereinafter Shalom) as applied in claim 1 above, and further in view of Kaburaki et al (US 2017/0235681 hereinafter Kaburaki). 
Regarding claims 8-10, the combination of Evans and Shalom differs from the claimed invention in not explicitly teaching that the cache is a logical to physical (L2P) cache, wherein checking a cache with data related to the read command comprises determining whether a L2P unit of the L2P cache is related to the read command received and evicting data from the cache comprises replacing a L2P unit of the L2P cache with a new L2P unit. However, Kaburaki teaches suvh ([0153]-[0154], whenever a new data portion required for logical-to-physical address translation is loaded from the multilevel L2P table 7 in the NAND memory 5 to the L2P table cache 131, replacement processing for evicting one of the cache lines may be performed) in order to enhance the performance of the storage devices ([0005]). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Evans and Shalom, in having that the cache is a logical to physical (L2P) cache, wherein checking a cache with data related to the read command comprises determining whether a L2P unit of the L2P cache is related to the read command received and evicting data from the cache comprises replacing a L2P unit of the L2P cache with a new L2P unit, as per teaching of Kaburaki, in order to enhance the performance of the storage devices.
Regarding claim 11, Kaburaki teaches that a timestamp is kept for each cache entry ([0181], update of a timestamp corresponding to a certain cache line is performed for each access of this cache line) because it enhances the performance of the storage devices.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach nor suggest “wherein the sorting of the cache entries determines a region of the cache with minimal value, wherein the minimum value is acquired by applying a function to the cache and compares the minimal value with a value of data received with the read command and the updating the cache only occurs when the region of the cache with minimal value is less than the value of the data received with the read command” as recited in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Navon et al. (US 2020/0409856 hereinafter Navon) discloses a cache swap manager is configured to determine, in response a cache miss, a cache eviction candidate based on the cache utilization metrics and on a logical address of a storage command and to replace the cache eviction candidate in the mapping table cache with a replacement cache entry corresponding to the logical address of the storage command (abstract and [0061]-[0062]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/           Primary Examiner, Art Unit 2133